Case 1:19-cr-00389-JMS-DLP Document4 Filed 08/02/19 Page 1 of 1 PagelD #: 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

 

UNITED STATES OF AMERICA, )
Plaintiff,
V. CAUSE NO. 1:19-mj-00733
MARCUS PETTUS,
Defendant.
PENALTY SHEET

You have been charged in a Complaint with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

 

 

Count Supervised Other
Number Statute ‘Years Fine Release Conditions
1 18 U.S.C. § 2251 (a) 15-30 Years NMT 5 Years -
$250,000 Life
Dated:
MARCUS PETTUS
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
